Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.
 
Response to Arguments
In view of the amendment to claims 2-4, the claim objection is withdrawn.
In view of the amendment to claims 2 and 7, the 35 USC 112(b) rejection is withdrawn.
Applicant's arguments regarding the 35 USC 112(a) rejection of claims 10 and 16 have been fully considered but they are not fully persuasive.  On pages 10-11 of remarks, the applicant argues that “... the processor of the information processing apparatus 10 may determine the state of the another apparatus (e.g. the portable terminal 30) and outputs information regarding the change of the state.”  This does not appear to be reflected in the disclosure because the portable terminal [e.g. the another apparatus as identified by the applicant above] is not the apparatus whose state is that can act in the capacity of an information processing apparatus] whose state is being determined and preserved.  When the language of claim 10 is considered in view of claim 1 where an information processing apparatus and a portable terminal have both been already instantiated, there is no further disclosure to support the additional features of claim 10 of “determine a state of another apparatus other than the information processing apparatus.”  The disclosure states further:
[0089] In the present exemplary embodiment, the portable terminal 30 reads an image processing apparatus 10 state stored before the bypass operation is performed and thereby determines the image processing apparatus 10 state realized before the bypass operation is performed, but this is not to be considered as limiting. For example, the portable terminal 30 may generate an image processing apparatus 10 state in accordance with particular information stored before the bypass operation is performed and may thereby determine the image processing apparatus 10 state realized before the bypass operation is performed. The particular information may be an operation history of the image processing apparatus 10. This is because tracing the operation history of the image processing apparatus 10 sometimes enables inference of the image processing apparatus 10 state realized before the bypass operation is performed. Alternatively, the particular information may be a current image processing apparatus 10 state. This is because, if an image processing apparatus 10 state is one of two states and the current image processing apparatus 10 state is one of the two states, it is inferred that the image processing apparatus 10 state realized before the bypass operation is performed, is the other of the two states.
The amendment to claims 10 and 16 do not appear to clarity nor remedy the written description condition.  The 35 USC 112(a) rejection of claims 10 and 16 are maintained.  
Applicant's arguments regarding the 35 USC 112(b) rejection of claims 10 and 16 have been fully considered but they are not fully persuasive.  On page 12 of remarks, for example, a condition where the information processing apparatus 10 performs processes in place of the portable terminal 30 and changes the current state of the portable terminal 30 to the state before the bypass operation is performed.”  This does not appear to be reflected in the disclosure because the portable terminal is not the apparatus whose state is being determined and whose state is being stored therein; it is the state of the image forming apparatus [that can act in the capacity of an information processing apparatus] whose state is being determined and either overwritten and/or preserved [see disclosure paragraphs 0088-0090].    When the language of claim 10 is considered in view of claim 1 where an information processing apparatus and a portable terminal have both been already instantiated, the further inclusion of “another apparatus” and its function within the system is unknown since this seemingly third apparatus is not so discussed in the disclosure.  The 35 USC 112(b) rejection of claims 10 and 16 are maintained.
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  However, the Examiner does maintain that Sampath does teach the condition where a bypass can be performed by the user as well as such not being “acquired or decided” in the case where a bypass is not deemed an appropriate option for the user.  The Examiner does acknowledge that a portable terminal displaying guiding information is not taught by Sampath.
The Examiner believes all arguments and/or remarks have been acknowledged or addressed in the above reply.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 10 recites “... output device.”

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of relevance of cited foreign document(s) 1 and 2 via the translated Japanese Office Action included as NPL 1 in the IDS.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites “... wherein the processor further determines a state of another apparatus other than the information processing apparatus, the state being realized before the bypass operation is performed, and the output device outputs information stating that a current state of the another apparatus is to be changed to the state of the apparatus other than the information processing apparatus determined by the processor and that is realized before the bypass operation is performed.”  
The published disclosure at most states:
“[0040] ... the client is an example of another apparatus, and the main controller 41 is an example of a determining unit that determines the state of another apparatus. The main controller 41 also writes information to the preceding settings storage unit 43 and reads information from the preceding settings storage unit 43. For example, when the image processing apparatus 10 performs a bypass operation, the main controller 41 stores current settings received from the image processing apparatus 10 in the preceding settings storage unit 43 as preceding settings. Further, when it is no longer necessary to perform the bypass operation, the main controller 41 reads the preceding settings stored in the preceding settings storage unit 43 to transmit to the image processing apparatus 10.”  
Further, according to paragraphs 0089-0090 of the published application, the disclosure states: 
[0089] ... the portable terminal 30 reads an image processing apparatus 10 state stored before the bypass operation is performed and thereby determines the image processing apparatus 10 state realized before the bypass operation is performed, but this is not to be considered as ng. For example, the portable terminal 30 may generate an image processing apparatus 10 state in accordance with particular information stored before the bypass operation is performed and may thereby determine the image processing apparatus 10 state realized before the bypass operation is performed. The particular information may be an operation history of the image processing apparatus 10. This is because tracing the operation history of the image processing apparatus 10 sometimes enables inference of the image processing apparatus 10 state realized before the bypass operation is performed. Alternatively, the particular information may be a current image processing apparatus 10 state. This is because, if an image processing apparatus 10 state is one of two states and the current image processing apparatus 10 state is one of the two states, it is inferred that the image processing apparatus 10 state realized before the bypass operation is performed, is the other of the two states.
[0090] In the present exemplary embodiment, the portable terminal 30 stores the preceding settings of the image processing apparatus 10, configures the bypass settings, and performs processing of overwriting the preceding settings when the bypass settings are no longer necessary, but this is not to be considered as limiting. For example, all the processes to be performed by the portable terminal 30 may be performed by the image processing apparatus 10. In such a case, a storage unit that is disposed in the image processing apparatus 10 and that corresponds to the preceding settings storage unit 43 is an example of a memory region in which image processing apparatus 10 settings are stored, a function that is performed by the image processing apparatus 10 and that corresponds to the function of the main controller 41 to store preceding settings in the preceding settings storage unit 43 is an example of a storing unit that stores image processing apparatus 10 settings in the memory region, and the operation panel 15 is an example of an output unit that outputs information.”
The claim as presented appears to claim that the processor obtains a state of “an apparatus” other than itself, and that its output circuit makes effect a change in the state of “another apparatus” based on the state of the former apparatus.  The portable terminal [e.g. the another apparatus as identified by the applicant in remarks] is not the apparatus whose state is being determined and whose state is being stored therein; it is the state of the image forming apparatus [that can act in the capacity of an information processing apparatus] whose state is being determined and preserved.  There is no disclosure whereby the state of the portable terminal is determined and stored.  There appears to be no disclosed support for this control configuration.  
Claim 16 appears similarly unsupported as claim 10 above and is therefore likewise rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “... an output device ... wherein the processor further determines a state of another apparatus other than the information processing apparatus ... the output device outputs information stating that a current state of the another apparatus is to be changed to the state of the another apparatus other than the information processing apparatus determined by the processor and that is realized before the bypass operation is performed.”  It is unclear and indefinite what is being intended by this claim in view of claim 1 from which it depends.  According to claim 1 from which claim 10 depends, there are two different information processing apparatuses: 1) an information processing apparatus comprising a processor and 2) a portable terminal that displays guiding information.  Claim 10 as amended, includes “another apparatus” that is different from the instantiated information processing apparatus of claim 1 and is not otherwise identified as representative of the instantiated portable terminal.  However, the recitation of “the processor,” which belongs to the already instantiated information processing apparatus, is supposed to acquire the state of “the another apparatus before the bypass operation.”  According to the disclosure as published in paragraphs 0020-0021, the image processing apparatus 10 is representative of either the information processing apparatus or a second information processing apparatus and a portable terminal is representative of a first information processing apparatus. Further, the disclosure only discusses “another apparatus” in the context of the portable terminal [see published disclosure paragraph 0040-0071 & 0089-0090].  Thus, since the portable terminal has already been instantiated in claim 1 and not tied to the “another apparatus” of claim 1, it is ambiguous as to what the metes and bounds claim 10 is supposed to represent.  This is no clear embodiment or description for the functions of claim 10.  For purposes of examination, the Examiner interprets the claim to mean that another system component acquires information related to the fault condition before the bypass operation is performed so that the information processing apparatus state can be obtained in order to provide for changing the state back to its original configuration.  
Claim 16 is similarly rejected as claim 10 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al., (US PgPub 20080174802) in view of Onishi (JP 2012-257132).
Regarding claim 1: Sampath discloses an information processing apparatus [control system 43] comprising a processor configured to: 
determine an information processing apparatus state realized before a bypass operation to bypass a particular fault is performed [it will be assumed that the printing system 2 is fully operational S202 [i.e. state before bypass] ... the operating modules of the printing system are monitored. Such monitoring may involve running self-diagnostics, tracking and trending fault and error counters, error logs, history logs, component usage, sensor values, actuator values ... the impending unhealthy state of a component is predicted as for example, by comparisons of the above data against threshold limits, p0162-0163]; and 
change, after the bypass operation is performed, a current information processing apparatus state to the information processing apparatus state that is determined by the processor and that is realized before the bypass operation is performed [if the impending fault will be of a nature that renders loss of some capabilities or reduced performance, the component can still be used to process jobs that do not need these capabilities or that will not be compromised by the reduced performance [i.e. some bypass of some sort would have necessarily been applied]. Examples of reduced capability modes include partial color capability (e.g., monochrome only), and capability for printing only less stressful jobs (e.g., text only, low area coverage, less stressful media, or lower gloss requirements) ... Due to the modular arrangement of the integrated printing system, the repair or replacement by the operator or service engineer can include a hot repair, i.e. repair or replacement while the other resources are still operating [i.e. evidence of bypass] ... system can be restored to its operational state S242 through repairs made at steps S230, S236, S240, p0163-0165],
wherein a portable terminal displays guiding information when the bypass operation is not acquired or decided [At S214, controller 4 determines whether sufficient sensing and processing capabilities exist in the system for more detailed fault diagnosis. If so, it performs diagnosis/prognosis S216. If not, a service engineer or a remote fault diagnosis agent is notified. The service engineer/remote diagnosis agent may request export of data from the printing system. If this capability exists S220, the service engineer or remote diagnosis agent performs remote diagnosis on the exported data and communicates a diagnosis/prognosis to the controller 4 S222 ... If the fault is not customer repairable, then a repair by a service engineer is scheduled S238, who may effect a repair S240. This repair action may be scheduled immediately following the failure or at an opportune time based on customer preferences and/or economics, p0164-0165].
Sampath does not appear to disclose wherein a portable terminal displays guiding information.
Onishi discloses in a related system from the same field of endeavor [Abstract] wherein a portable terminal displays guiding information [Referring to FIG. 4, mobile terminal 160 is configured in the same manner as a computer, and includes a CPU, a ROM, a RAM (all not shown), a display unit 162, and an operation key unit 164. Since the portable terminal 160 is required to be small and lightweight, the portable terminal 160 includes a semiconductor memory such as a flash memory as a nonvolatile rewritable storage device. Here, it is assumed that the portable terminal 160 includes a flash memory, and electronic book data of a service manual is stored in the flash memory ... the mobile terminal 160 uses the area specifying information obtained in step 406 to search the electronic book data of the service manual to specify a page including the area specifying information, and the electronic book data of the service manual ... the mobile terminal 160 generates a page image by correcting the description data using a predetermined tag of XHTML so that the text included in the region specifying information is highlighted, pages 7 & 9].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have modified Sampath to include wherein a portable terminal displays guiding information when the bypass operation is not acquired or decided [i.e. when someone is required to solve the issue] as disclosed by Onishi because it allows for the person servicing the apparatus to have the information immediately available to assist in resolving the problem [i.e. fault] more efficiently as discussed by Onishi in at least the Abstract.

Regarding claim 2: Sampath in view of Onishi discloses the information processing apparatus according to Claim 1, wherein the processor is configured to designate the information processing apparatus state realized before the bypass operation is performed as the information processing apparatus state realized after the bypass operation is performed [printing system 2 is fully operational S202 [i.e. state before bypass] ... system can be restored to its operational state [i.e. state after fault corrected], p0162-0165].  

Regarding claim 3: Sampath in view of Onishi discloses the information processing apparatus according to Claim 2, wherein the processor is configured to read the information processing apparatus state stored before the bypass operation is performed and thereby determines the information processing apparatus state realized before the bypass operation is performed [it will be assumed that the printing system 2 is fully operational S202 [i.e. state before bypass] ... the operating modules of the printing system are monitored. Such monitoring may involve running self-diagnostics, tracking and trending fault and error counters, error logs, history logs, component usage, sensor values, actuator values ... the impending unhealthy state of a component is predicted as for example, by comparisons of the above data against threshold limits, p0162-0163].  

Regarding claim 4: Sampath in view of Onishi discloses the information processing apparatus according to Claim 2, wherein the processor is configured to generate the information processing apparatus state in accordance with particular information stored before the bypass operation is performed and thereby determines the information processing apparatus state realized before the bypass operation is performed [it will be assumed that the printing system 2 is fully operational S202 [i.e. state before bypass] ... the operating modules of the printing system are monitored. Such monitoring may involve running self-diagnostics, tracking and trending fault and error counters, error logs, history logs, component usage, sensor values, actuator values ... the impending unhealthy state of a component is predicted as for example, by comparisons of the above data against threshold limits ... if the impending fault will be of a nature that renders loss of some capabilities or reduced performance, the component can still be used to process jobs that do not need these capabilities or that will not be compromised by the reduced performance [i.e. some bypass of some sort would have necessarily been applied] ... Due to the modular arrangement of the integrated printing system, the repair or replacement by the operator or service engineer can include a hot repair, i.e. repair or replacement while the other resources are still operating [i.e. evidence of bypass] ... system can be restored to its operational state S242 through repairs made at steps S230, S236, S240, p0162-0165].  

Regarding claim 5: Sampath in view of Onishi discloses the information processing apparatus according to Claim 4, wherein the particular information is an operation history of the information processing apparatus [the operating modules of the printing system are monitored. Such monitoring may involve running self-diagnostics, tracking and trending fault and error counters, error logs, history logs, component usage, sensor values, actuator values ... the impending unhealthy state of a component is predicted as for example, by comparisons of the above data against threshold limits, p0162-0163].  

Regarding claim 6: Sampath in view of Onishi discloses the information processing apparatus according to Claim 4, wherein the particular information is a current information processing apparatus state [the operating modules of the printing system are monitored [i.e. current state being continually assessed in some manner]. Such monitoring may involve running self-diagnostics, tracking and trending fault and error counters, error logs, history logs, component usage, sensor values, actuator values ... the impending unhealthy state of a component is predicted as for example, by comparisons of the above data against threshold limits, p0162-0163].  

Regarding claim 7: Sampath in view of Onishi discloses the information processing apparatus according to Claim 1, wherein the processor is configured to designate information processing apparatus settings effective as the information processing apparatus state realized before the bypass operation is performed [it will be assumed that the printing system 2 is fully operational S202 [i.e. state before bypass] ... the operating modules of the printing system are monitored. Such monitoring may involve running self-diagnostics, tracking and trending fault and error counters, error logs, history logs, component usage, sensor values, actuator values ... the impending unhealthy state of a component is predicted as for example, by comparisons of the above data against threshold limits, p0162-0163].  

Regarding claim 8: Sampath in view of Onishi discloses the information processing apparatus according to3Customer No.: 31561Docket No.: 82637-US-348Application No.: 16/274,243 Claim 7, wherein the processor is further configured to: store, in a memory region, information processing apparatus settings effective before the bypass operation is performed, wherein the processor designates the information processing apparatus settings stored in the memory region by the processor as the information processing apparatus settings effective before the bypass operation is performed [the rate of fault occurrences may be checked against (customer settable) thresholds. Threshold checks on the sensors in the system, as well as time based checks can also be used to predict failures. Alternately, actuator values can be compared to established process control limits and significant deviations from normal, i.e. anticipated actuator values ... it will be assumed that the printing system 2 is fully operational S202 [i.e. state before bypass] ... the operating modules of the printing system are monitored. Such monitoring may involve running self-diagnostics, tracking and trending fault and error counters, error logs, history logs, component usage, sensor values, actuator values ... the impending unhealthy state of a component is predicted as for example, by comparisons of the above data against threshold limits ... the threshold for switching to an alternate resource or switching to a different mode may itself be made customer settable ... data logging service 70 continuously logs the data received from the processing modules as well as the fault detection agent 66, the fault diagnosis agent 64, and the reconfiguration agent 62, p0141-0146, p0162-0163 & p0183 – the Examiner notes that although a memory storage for system setting, the disclosure of the monitoring including using data logs demonstrates some type memory is necessarily present].  

Regarding claim 9: Sampath in view of Onishi discloses the information processing apparatus according to Claim 8, wherein the processor stores, in the memory region, information processing apparatus settings effective before the bypass operation is performed in accordance with manipulation by which an operator designates the bypass operation [the threshold [the Examiner notes that for a threshold to be used, some type memory for maintaining such would necessarily be required] for switching to an alternate resource or switching to a different mode may itself be made customer settable ... status of the operating modules, as determined by the fault detection agent 66 and fault diagnosis agent 64, as well as the recommendations by the reconfiguration agent 62, are communicated to the scheduling component 52, so that the reconfiguration actions can be effected by the printing system 2, p0146 & p0182].  

Regarding claim 10: Sampath in view of Onishi discloses the information processing apparatus according to Claim 1, further comprising: an output device that outputs information [print station interface platform 43, which serves as a control system, in communication with the processing modules, p0169], wherein the processor further determines a state of another apparatus [printing system 2 shown in Figure 3] other than the information processing apparatus [printing station interface platform 43 ... Some or all of the data processing components, such as components 52, 54, or parts thereof, may be under the control of a common printing system controller (not shown), p0171], the state being realized before the bypass operation is performed [it will be assumed that the printing system 2 is fully operational S202, p0162], and the output device outputs information stating that a current state of the another apparatus is to be changed to the state of the another apparatus other than the information processing apparatus determined by the processor and that is realized before the bypass operation is performed [if the impending fault will be of a nature that renders loss of some capabilities or reduced performance, the component can still be used to process jobs that do not need these capabilities or that will not be compromised by the reduced performance [i.e. some bypass of some sort would have necessarily been applied]. Examples of reduced capability modes include partial color capability (e.g., monochrome only), and capability for printing only less stressful jobs (e.g., text only, low area coverage, less stressful media, or lower gloss requirements) ... Due to the modular arrangement of the integrated printing system, the repair or replacement by the operator or service engineer can include a hot repair, i.e. repair or replacement while the other resources are still operating [i.e. evidence of bypass] ... system can be restored to its operational state S242 through repairs made at steps S230, S236, S240, p0163-0165 – see 35 USC 112 interpretation].

Regarding claim 17: the program herein has been executed or performed by the apparatus of claim 1 and is therefore likewise rejected. 

Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al., (US PgPub 20080174802) in view of Knorl et al., (US PgPub 20090125757).
Regarding claim 11: Sampath discloses an information processing system comprising: 
a first information processing apparatus [print station interface platform 43, which serves as a control system, in communication with the processing modules ... Some or all of the data processing components, such as components 52, 54, or parts thereof, may be under the control of a common printing system controller (not shown), p0169-0171]; and4Customer No.: 31561Docket No.: 82637-US-348 
Application No.: 16/274,243a second information processing apparatus [printing system 2 shown in Figures 1 and 3], 
wherein the first information processing apparatus determines a second information processing apparatus state realized before a bypass operation to bypass a particular fault is performed [it will be assumed that the printing system 2 is fully operational S202, p0162], and 
the second information processing apparatus changes, after the bypass operation is performed, a current second information processing apparatus state to the second information processing apparatus state that is determined by the first information processing apparatus and that is realized before the bypass operation is performed [if the impending fault will be of a nature that renders loss of some capabilities or reduced performance, the component can still be used to process jobs that do not need these capabilities or that will not be compromised by the reduced performance [i.e. some bypass of some sort would have necessarily been applied]. Examples of reduced capability modes include partial color capability (e.g., monochrome only), and capability for printing only less stressful jobs (e.g., text only, low area coverage, less stressful media, or lower gloss requirements) ... Due to the modular arrangement of the integrated printing system, the repair or replacement by the operator or service engineer can include a hot repair, i.e. repair or replacement while the other resources are still operating [i.e. evidence of bypass] ... system can be restored [i.e. state before bypass operation] to its operational state S242 through repairs made at steps S230, S236, S240, p0163-0165],
wherein the first information processing apparatus displays guiding information when the bypass operation is not acquired or decided [At S214, controller 4 determines whether sufficient sensing and processing capabilities exist in the system for more detailed fault diagnosis. If so, it performs diagnosis/prognosis S216. If not, a service engineer or a remote fault diagnosis agent is notified. The service engineer/remote diagnosis agent may request export of data from the printing system. If this capability exists S220, the service engineer or remote diagnosis agent performs remote diagnosis on the exported data and communicates a diagnosis/prognosis to the controller 4 S222 ... If the fault is not customer repairable, then a repair by a service engineer is scheduled S238, who may effect a repair S240. This repair action may be scheduled immediately following the failure or at an opportune time based on customer preferences and/or economics, p0164-0165].
Sampath does not appear to disclose wherein the first information processing apparatus displays guiding information.
Knorl discloses in a related system [Abstract] wherein the first information processing apparatus displays guiding information when the bypass operation is not acquired or decided [Individual system components may report faults or problems 202 to the system monitoring tool 206 ... automatic regulating mechanism 210 [i.e. first information processing apparatus] may be a software tool or a separate processor ... the user may be introduced directly from the system monitoring user interface to the troubleshooting workflow guidance 214. For instance, the user interface may be operable to present a number of hierarchal levels. The upper most level or levels may relate to system monitoring, while the lower or drill-down levels may relate to the presentation of troubleshooting workflow guidance. The user may be presented role-based and/or component-specific analysis tools. Additionally or alternatively, the user may be presented with calibration tools, test tools, functional descriptions, troubleshooting guides, repair procedures and techniques, and/or other troubleshooting related information, p0044-0049].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have modified the fault management system of Sampath to include wherein the first information processing apparatus displays guiding information as disclosed by Knorl because it allows the user to properly troubleshoot and remedy the condition thereby avoiding activity that is ineffective, inconsistent and/or erroneous as discussed by Knorl in at least the background paragraphs 0001-0003.

Regarding claim 12: Sampath in view of Knorl discloses the information processing apparatus according to Claim 11, wherein the first information processing apparatus designates the second information processing apparatus state realized before the bypass operation is performed as the second information processing apparatus state realized while the bypass operation is not being performed [printing system 2 is fully operational S202 [i.e. state before bypass] ... system can be restored to its operational state [i.e. state after fault corrected], p0162-0165].  

Regarding claim 13: Sampath in view of Knorl discloses the information processing apparatus according to Claim 12, wherein the first information processing apparatus reads the second information processing apparatus state stored before the bypass operation is performed and thereby determines the second information processing apparatus state realized before the bypass operation is performed [it will be assumed that the printing system 2 is fully operational S202 [i.e. state before bypass] ... the operating modules of the printing system are monitored. Such monitoring may involve running self-diagnostics, tracking and trending fault and error counters, error logs, history logs, component usage, sensor values, actuator values ... the impending unhealthy state of a component is predicted as for example, by comparisons of the above data against threshold limits, p0162-0163].  

Regarding claim 14: Sampath in view of Knorl discloses the information processing apparatus according to Claim 11, wherein the first information processing apparatus designates second information processing apparatus settings effective while the bypass operation is not being performed as the second information processing apparatus state realized while the bypass operation is not being performed [it will be assumed that the printing system 2 is fully operational S202 [i.e. state before bypass] ... the operating modules of the printing system are monitored. Such monitoring may involve running self-diagnostics, tracking and trending fault and error counters, error logs, history logs, component usage, sensor values, actuator values ... the impending unhealthy state of a component is predicted as for example, by comparisons of the above data against threshold limits, p0162-0163], and the second information processing apparatus changes current second information processing apparatus settings to the second information processing apparatus settings that are designated by the first information processing apparatus and that are effective while the bypass operation is not being performed [if the impending fault will be of a nature that renders loss of some capabilities or reduced performance, the component can still be used to process jobs that do not need these capabilities or that will not be compromised by the reduced performance [i.e. some bypass of some sort would have necessarily been applied]. Examples of reduced capability modes include partial color capability (e.g., monochrome only), and capability for printing only less stressful jobs (e.g., text only, low area coverage, less stressful media, or lower gloss requirements) ... Due to the modular arrangement of the integrated printing system, the repair or replacement by the operator or service engineer can include a hot repair, i.e. repair or replacement while the other resources are still operating [i.e. evidence of bypass] ... system can be restored to its operational state S242 through repairs made at steps S230, S236, S240, p0163-0165].  

Regarding claim 15: Sampath in view of Knorl discloses the information processing apparatus according to3Customer No.: 31561Docket No.: 82637-US-348Application No.: 16/274,243 Claim 14, wherein the first information processing apparatus stores, in a memory region, second information processing apparatus settings effective before the bypass operation is performed and designates the second information processing apparatus settings stored in the memory region as the second information processing apparatus settings effective while the bypass operation is not being performed [the rate of fault occurrences may be checked against (customer settable) thresholds. Threshold checks on the sensors in the system, as well as time based checks can also be used to predict failures. Alternately, actuator values can be compared to established process control limits and significant deviations from normal, i.e. anticipated actuator values ... it will be assumed that the printing system 2 is fully operational S202 [i.e. state before bypass] ... the operating modules of the printing system are monitored. Such monitoring may involve running self-diagnostics, tracking and trending fault and error counters, error logs, history logs, component usage, sensor values, actuator values ... the impending unhealthy state of a component is predicted as for example, by comparisons of the above data against threshold limits ... the threshold for switching to an alternate resource or switching to a different mode may itself be made customer settable ... data logging service 70 continuously logs the data received from the processing modules as well as the fault detection agent 66, the fault diagnosis agent 64, and the reconfiguration agent 62, p0141-0146, p0162-0163 & p0183 – the Examiner notes that although a memory storage for system setting, the disclosure of the monitoring including using data logs demonstrates some type memory is necessarily present].  

Regarding claim 16: Sampath in view of Knorl discloses the information processing apparatus according to Claim 11, wherein the first information processing apparatus further determines a state of another apparatus other than the second information processing apparatus [print station interface platform 43, which serves as a control system, in communication with the processing modules ... printing system 2 shown in Figure 3 ... Some or all of the data processing components, such as components 52, 54, or parts thereof, may be under the control of a common printing system controller (not shown), p0169-0171], the state being realized before the bypass operation is performed [it will be assumed that the printing system 2 is fully operational S202, p0162], and the output device outputs information stating that a current state of the another apparatus is to be changed to the state of the another apparatus that is realized before the bypass operation is performed [if the impending fault will be of a nature that renders loss of some capabilities or reduced performance, the component can still be used to process jobs that do not need these capabilities or that will not be compromised by the reduced performance [i.e. some bypass of some sort would have necessarily been applied]. Examples of reduced capability modes include partial color capability (e.g., monochrome only), and capability for printing only less stressful jobs (e.g., text only, low area coverage, less stressful media, or lower gloss requirements) ... Due to the modular arrangement of the integrated printing system, the repair or replacement by the operator or service engineer can include a hot repair, i.e. repair or replacement while the other resources are still operating [i.e. evidence of bypass] ... system can be restored to its operational state S242 through repairs made at steps S230, S236, S240, p0163-0165 – see 35 USC 112 interpretation].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672